PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/805,119
Filing Date: 6 Nov 2017
Appellant(s): Swope et al.



__________________
Yuri Astvatsaturov 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 14, 2020

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated July 15, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
 	The Appellant argues that  Sorensen, in view of High and Wong in combination failed to teach “location data indicating a location of a vehicle carrying an object” and “capture data at a sample rate based on the speed of the vehicle” as recited in Independent claims 1,12, and 19. Examiner respectfully disagrees.

	i. “Location data”
	With respect to the limitation “location data indicating a location of a vehicle carrying an object”, the Appellant contends that (see Brief pages 8-9) Sorensen fails to teach this feature because “those of ordinary skill in the art will recognize that “location data indicating a location of a vehicle” would imply data associated with a specific position of a vehicle relative to some other point. …
The Examiner recognizes the Appellant’s remark, but I would remind the Appellant that  in Sorensen as shown in “FIGS. 2 and 4, the motion or movement of the forklift vehicle 208 carrying the pallet is scanned by the first scanner 201, second 
Accordingly, the Examiner respectfully submits Sorensen teaches “location data indicating a location of a vehicle carrying an object” as it is recited Independent claims 1,12, and 19.

 	ii. “Capture data at a sample rate based on the speed of the vehicle”
	With respect to the limitation “triggering, using the logic circuitry, the sensor to capture data representative of the object at a sample rate based on the speed of the vehicle.”, the Appellant contends (see Brief pages 10-11) that Sorensen fails to provide any teaching or suggestion that would have any relevance to any type of a sample rate. While it does discuss determining speed and direction of the moving forklift, there is no indication that this is done with regard to any particular sample rate of any imaging components and/or sensors involved therein. In addition, it stated in the term “sample rate” relates to the rate (i.e., a number of times for a predetermined time period) at which samples of some signal are taken. (See e.g., https://www.thefreedictlonary. com/Sample+rate). In case of claim 1, the sample rate relates to the rate of capture of data representative of the object, as captured by the sensor.  
The Examiner recognizes the Appellant’s remark, but I would remind the Appellant that the limitation "triggering, using the logic circuitry, the sensor to capture data representative of the object at a sample rate based on the speed of the vehicle" is , the time shift measurements determined by the correlating means provide the speed and direction of the moving forklift vehicle 208.). 
 Accordingly, Examiner respectfully submits that Sorensen disclose the feature of "triggering, using the logic circuitry, the sensor to capture data representative of the object at a sample rate based on the speed of the vehicle." as it is recited Independent claims 1, 12, and 19.

iii, Failure to establish prima facie case of obviousness:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sorensen discloses location data indicating a location of a vehicle carrying an object (see figure 8 and paragraph [0080]: in step 801 a forklift vehicle 208 carrying an object 209 to be dimensioned is moved towards an area of measurement 205.); in step 801 a forklift vehicle 208 carrying an object 209 to be dimensioned is moved towards an area of measurement 205); receiving, motion data indicating a speed of the vehicle (see figure 8 and paragraph [0082]: in step 808 wherein the speed and direction of the object 209 carried by forklift vehicle 208 are determined by the third scanner 203, in addition, see paragraph [0062]: The second scanner 202 functions as a slave scanner and communicates via wire 217 the speed and direction of the forklift vehicle 208 in the area of measurement 205.); and
triggering, using the logic circuitry (see figure 5 and paragraph [0061]: a remote processing unit 223 may be installed at a remote location to process the data as received from the dimensioning system 200), the sensor to capture data representative of the object at a sample rate based on the speed of the vehicle (see paragraph [0074]: The scan images are correlated by the correlating means (not shown in the figures) to determine the time shift of the moving forklift vehicle 208 within the area of measurement 205. Since the distance between the first scanner 201 and third scanner 203 is known, the time shift measurements determined by the correlating means provide the speed and direction of the moving forklift vehicle 208.). on the other hand, High teaches receiving, from a location system, location data (see paragraph [0031]: e.g., data transmitted by and received by the central computer system 140, data relating to the tracking and routing of movement of the motorized transport units and/or forklift units 170, etc. in addition, see paragraph [0036]).Therefore, it would have been obvious to one ordinary 
As a result, Sorensen in view of High clearly teach and provided motivation to combine the references as discussed above.

iv, Inconsistent analysis:
The Appellant argues that, it is unclear how an allegedly already present configuration of D2 would serve as motivation for modifying elements of D2. Simply put, the OA’s reasoning completely bypasses D1 and alleges modification of elements of D2 to achieve that which is already being done by D2.
As it has been pointed out above Sorensen discloses “location data” as a specific position of the vehicle carrying the pallet relative to each scanner (i.e. first scanner 201, second scanner 202 and third scanner 203) would imply a location data of the vehicle as it moves toward an area of measurement 205, but fails to disclose “receiving, from a location system, location data”. On the other hand, High teaches receiving, from a location system, location data (see paragraph [0031]: e.g., data transmitted by and received by the central computer system 140, data relating to the tracking and routing of movement of the motorized transport units and/or forklift units 170, etc. . 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALAZAR TILAHUN/Examiner, Art Unit 2424                                                                                                                                                                                                        
Conferees:
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        

/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.